DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Wolstoncroft on 11/08/2021.

The application has been amended as follows:
Claim 1 (Currently Amended). A circuit board for use in a modular electrical connector, the circuit board comprising: a first surface and an oppositely facing second surface; a plurality of signal pathways provided on the first surface; a plurality of first ground pathways provided on the first surface, each of the plurality of first ground pathways positioned adjacent to at least one of the plurality of signal pathways; a plurality of second ground pathways provided on the second surface, the plurality of second ground pathways are positioned in line with the plurality of the signal pathways; vias extend from the first plurality of ground pathways through the circuit board to the second plurality of ground pathways, thereby placing the first plurality of ground pathways in electrical engagement with the second plurality of ground pathways; wherein the first plurality of ground ; wherein a contact protection member is provided on the first surface of the circuit board proximate the mating end, the contact protection member extends from the first surface in a direction away from the second surface.
Claim 14 is canceled.
Claim 15 depends on claim 1 instead of canceled claim 14.
Claim 16 (Currently Amended). A modular electrical connector comprising: a housing having modules positioned therein, the modules having circuit boards, the circuit boards comprising: a first surface and an oppositely facing second surface; signal pathways provided on the first surface; first ground pathways provided on the first surface, each of the first ground pathways positioned adjacent at least one of the signal pathways; second ground pathways provided on the second surface, the second ground pathways are positioned in line with the signal pathways; vias extend from the first ground pathways through the circuit board to the second ground pathways, thereby placing the first ground pathways in electrical engagement with the second ground pathways; wherein the combination of the first ground pathways, the vias and the second ground pathways of the circuit boards of the modules entirely peripherally surround pairs of signal pathways to ; wherein a contact protection member is provided on the first surface of the circuit board proximate the mating end, the contact protection member extends from the first surface in a direction away from the second surface.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 16, the prior art of record fails to disclose, teach, provide or suggest wherein a contact protection member is provided on the first surface of the circuit board proximate the mating end, the contact protection member extends from the first surface in a direction away from the second surface combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831